Exhibit 10.3

 

SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT (“Agreement”) is effective
as of [·] (the “Effective Date”) and is made by and between United Natural
Foods, Inc., a Delaware corporation (the “Company”), and            
(“Employee”). This Agreement amends and restates in its entirety that certain
Amended and Restated Severance Agreement by and between the Company and the
Employee dated as of [·] (the “Original Agreement”). From and after the date
hereof, the Original Agreement shall be terminated and of no further force and
effect.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, including without limitation the Employee’s willingness to
continue his or her employment with the Company and the other obligations of the
parties hereunder, the parties hereby agree as follows:

 

1.                                   Defined Terms. The following terms shall
have the following definitions:

 

(a)              the term “Affiliate” shall mean any corporation which is a
subsidiary of the Company within the definition of “subsidiary corporation”
under Section 424(f) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(b)              the term “Cause” shall mean the termination of the Employee’s
employment with the Company or any Affiliate due to (i) conviction of Employee
under applicable law of (A) any felony or (B) any misdemeanor involving moral
turpitude, (ii) unauthorized acts intended to result in Employee’s personal
enrichment at the material expense of the Company or its reputation, or
(iii) any violation of Employee’s duties or responsibilities to the Company
which constitutes willful misconduct or dereliction of duty, or (iv) material
breach of Sections 5(a) and (b) of this Agreement; provided however, that in the
case of circumstances described in this definition, the nature of the
circumstances shall be set forth with reasonable particularity in a written
notice to the Employee approved by a majority of the membership of the Board of
Directors of the Company, and the Employee shall have twenty (20) business days
following delivery of such written notice to cure such alleged breach, provided
that such breach is, in the reasonable discretion of the Board of Directors of
the Company, susceptible to a cure and provided further that delivery of such
written notice shall have been approved by a majority of the members of the
Board of Directors of the Company.

 

(c)               the term “Disability” shall have the meaning set forth in the
then current Company-sponsored disability plan applicable to the Employee (the
“Benefit Plan”), and no Disability shall be deemed to occur under the Benefit
Plan until the Employee meets all applicable requirements to receive benefits
under the long term disability provisions of such Benefit Plan; provided,
however, in the event that the Benefit Plan does not provide long term
disability insurance benefits then the Employee’s employment hereunder cannot be
terminated for Disability and any termination of the Employee during such a
period shall constitute a termination by the Company without Cause.

 

(d)           the term “Good Reason” shall mean, without the Employee’s express
written consent, the occurrence of any one or more of the following: (i) the
assignment of Employee to duties materially

 

1

--------------------------------------------------------------------------------



 

adversely inconsistent with the Employee’s duties as of the date hereof, and
failure to rescind such assignment within thirty (30) days of receipt of notice
from the Employee; (ii) a material reduction in the Employee’s title, executive
authority or reporting status; (iii) the Company’s requirement that the Employee
relocate more than fifty (50) miles from Employee’s then current place of
employment; (iv) a reduction by the Company in the Employee’s base salary, or
the failure of the Company to pay or cause to be paid any compensation or
benefits hereunder when due or under the terms of any plan established by the
Company, and failure to restore such base salary or make such payments within
five (5) days of receipt of notice from the Employee; (v) failure to include the
Employee in any new employee benefit plans proposed by the Company or a material
reduction in the Employee’s level of participation in any benefit plans of the
Company; provided that a Company-wide reduction or elimination of such plans
shall not give rise to a “Good Reason” termination; or (vi) the failure of the
Company to obtain a satisfactory agreement from any successor to the Company
with respect to the ownership of substantially all the stock or assets of the
Company to assume and agree to perform this Agreement; provided that, in each
case, (A) within sixty (60) days of the initial occurrence of the specified
event the Employee has given the Company written notice giving the Company at
least thirty (30) days to cure the Good Reason, (B) the Company has not cured
the Good Reason within the (30) thirty day period and (C) the Employee resigns
within ninety (90) days from the initial occurrence of the event giving rise to
the Good Reason.

 

2.                                      Severance Benefit. If the Employee’s
employment is terminated by the Company without Cause or the Employee resigns
for Good Reason, then, subject to any limitation imposed under applicable law
and subject to the conditions set forth in Section 6 below, and in addition to
the payment of any unpaid base salary and accrued and unpaid vacation as of the
date of such termination or resignation, the Company shall continue Employee’s
base salary in effect as of the date of such termination or resignation for a
period of one (1) year, subject to applicable withholding and deductions.  If
the Employee’s employment is terminated by the Company without Cause or the
Employee resigns for Good Reason, the Company shall also pay the Employee, on or
after the expiration of the Severance Delay Period (as defined in Section 6
below), a lump sum amount equal to $35,000 (the “COBRA Amount”) that the
Employee may use to procure group health plan coverage for the Employee and his
or her eligible dependents or otherwise. If the Employee desires to elect
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), it shall be the sole responsibility of the
Employee (and/or other family members who are qualified beneficiaries, as
described in the COBRA election notice, and who desire COBRA continuation
coverage) to timely elect COBRA continuation coverage and timely make all
applicable premium payments therefore. The Employee acknowledges that the COBRA
Amount is taxable to the Employee and that the payment of the COBRA Amount shall
only be made to the extent that the payment of the COBRA Amount would not result
in any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable) (collectively, such laws, the
“PPACA”). Should the Company be unable to pay the COBRA Amount without
triggering an excise tax under the PPACA, the Company and the Employee shall use
reasonable efforts to provide a benefit to the Employee which represents the
economic equivalent of the COBRA Amount and which does not result in an excise
tax on the Company under the PPACA, which benefit shall be paid in a lump sum.

 

2

--------------------------------------------------------------------------------



 

3.                                      No Other Obligations. In the event of
termination for Cause, death or Disability, or resignation for other than Good
Reason, the Company shall be under no obligation to make any payments to
Employee under this Agreement other than to provide payment of any unpaid base
salary and accrued and unpaid vacation as of the date of such termination or
resignation; provided, however, that with respect to a termination for Cause,
the Company may withhold any compensation due to Employee as a partial offset
against any damages suffered by the Company as a result of Employee’s actions. 
In addition, regardless of the reason for termination of employment, the
Employee agrees, upon demand by the Company, to return promptly to the Company
any compensation or other benefits paid, or targeted to be paid, to the Employee
under the circumstances set forth in Section 7 below.

 

4.                                      Other Benefits. The availability, if
any, of any other benefits shall be governed by the terms and conditions of the
plans and/or agreements under which such benefits are granted.  The benefits
granted under this Agreement are in addition to, and not in limitation of, any
other benefits granted to Employee under any policy, plan and/or agreement;
provided, however, if severance is available under any agreement providing
payments for severance to the Employee in connection with a change in control of
the company, the terms of the change in control agreement shall control.

 

5.                                      Restrictive Covenants. Employee
covenants with the Company as follows (as used in this Section 5, “Company”
shall include the Company and its subsidiaries and Affiliates):

 

(a)              Employee shall not disclose or reveal to any unauthorized
person or knowingly use for Employee’s own benefit, any trade secret or other
confidential information relating to the Company, or to any of the businesses
operated by it, including, without limitation, any customer lists, customer
needs, price and performance information, processes, specifications, hardware,
software, devices, supply sources and characteristics, business opportunities,
potential business interests, marketing, promotional pricing and financing
techniques, or other information relating to the business of the Company, and
Employee confirms that such information constitutes the exclusive property of
the Company.  Such restrictions shall not apply to information which is
(i) generally available in the industry or (ii) disclosed through no fault of
Employee or (iii) required to be disclosed pursuant to applicable law or
regulation or the order of a governmental or regulatory body (provided that the
Company is given reasonable notice of any such required disclosure).  Employee
agrees that Employee will return to the Company upon request, but in any event
upon termination of employment, any physical embodiment of any confidential
information and/or any summaries containing any confidential information, in
whole in part, in any media. For the avoidance of doubt, nothing in this
Agreement prohibits Employee from reporting possible violations of federal law
or regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any Inspector General, or making other disclosures that are protected under
the whistleblower provisions of applicable law or regulation. Employee does not
need the prior authorization of the Company to make any such reports or
disclosures, and Employee is not required to notify the Company that Employee
has made such reports or disclosure.

 

Employee acknowledges and agrees that the Company has provided Employee with
written notice below that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides an immunity for the disclosure of a trade secret to report suspected
violations of law and/or in an anti-retaliation lawsuit, as follows:

 

3

--------------------------------------------------------------------------------



 

(1)IMMUNITY. — An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that —

 

(A) is made —

 

(i) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney; and

 

(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or

 

(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT.—An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual—

 

(A) files any document containing the trade secret under seal; and

 

(B) does not disclose the trade secret, except pursuant to court order.

 

(b)              Except with the prior written consent of the Company’s Board of
Directors, during the term of employment, and for a period of one year following
termination of such employment for any reason or payment of any compensation,
whichever occurs last (the “Restricted Period”), Employee shall not engage,
directly or indirectly (which includes, without limitation, owning, managing,
operating, controlling, being employed by, giving financial assistance to,
participating in or being connected in any material way with any person or
entity), anywhere in the United States in any activities with any company which
is a direct competitor of the Company and any other company that conducts any
business for which the Employee is uniquely qualified to serve as a member of
senior management as a result of his service to the Company, which for purposes
of this Agreement shall mean the following companies: KeHe Distributors, LLC,
DPI Specialty Foods, Lopari Foods, C&S Wholesale Grocers, Inc., Sysco
Corporation, Performance Food Group Company and US Foods Holding Corp (or any
subsidiary or Affiliated entity of the foregoing companies) with respect to
(i) the Company’s activities on the date hereof and/or (ii) any activities which
the Company becomes involved in during the Employee’s term of employment;
provided, however, that Employee’s ownership as a passive investor of less than
five percent (5%) of the issued and outstanding stock of a publicly held
corporation so engaged, shall not by itself be deemed to constitute such
competition. Further, during the Restricted Period, Employee shall not solicit
or otherwise act to induce any of the Company’s vendors, customers or employees
to take action that might be disadvantageous to the Company or otherwise disturb
such party’s relationship with the Company.

 

(c)               Employee hereby acknowledges that Employee will treat as for
the Company’s sole benefit, and fully and promptly disclose and assign to the
Company without additional compensation, all ideas, information, discoveries,
inventions and improvements which are based upon or related to any confidential
information protected under Section 5(a) herein, and which are made, conceived
or reduced to practice by Employee during Employee’s period of employment by the
Company and within one year

 

4

--------------------------------------------------------------------------------



 

after termination thereof.  The provisions of this subsection (c) shall apply
whether such ideas, discoveries, inventions, improvements or knowledge are
conceived, made or gained by Employee alone or with others, whether during or
after usual working hours, either on or off the job, directly or indirectly
related to the Company’s business interests (including potential business
interests), and whether or not within the realm of Employee’s duties.

 

(d)           Employee shall, upon request of the Company, but at no expense to
Employee, at any time during or after employment by the Company, sign all
instruments and documents and cooperate in such other acts reasonably required
to protect rights to the ideas, discoveries, inventions, improvements and
knowledge referred to above, including applying for, obtaining and enforcing
patents and copyrights thereon in any and all countries.

 

(e)               During the Restricted Period, upon reasonable request of the
Company, the Employee shall cooperate in any internal or external investigation,
litigation or any dispute relating to any matter in which he or she was involved
during his or her employment with the Company; provided, however, that the
Employee shall not be obligated to spend time and/or travel in connection with
such cooperation to the extent that it would unreasonably interfere with the
Employee’s other commitments and obligations. The Company shall reimburse the
Employee for all expenses the Employee reasonably incurs in so cooperating.

 

(f)                Before accepting employment with any other person,
organization or entity while employed by the Company and during the Restricted
Period, the Employee will inform such person, organization or entity of the
restrictions contained in this Section 5. The Employee further consents to
notification by the Company to Employee’s subsequent employer or other third
party of Employee’s obligations under this Agreement.

 

(g)               The Employee recognizes that the possible restrictions on the
Employee’s activities which may occur as a result of the Employee’s performance
of the Employee’s obligations under Sections 5(a) and (b) of this Agreement are
required for the reasonable protection of the Company and its investments, and
the Employee expressly acknowledges that such restrictions are fair and
reasonable for that purpose. The Employee acknowledges that money damages would
not be an adequate or sufficient remedy for any breach of Sections 5(a) and (b),
and that in the event of a breach or threatened breach of Sections 5(a) and (b),
the Company, in addition to other rights and remedies existing in its favor,
shall be entitled, as a matter of right, to injunctive relief, including
specific performance, from a court of competent jurisdiction in order to
enforce, or prevent any violations of, the provisions of Sections 5(a) and (b).
The terms of this Section 5(g) shall not prevent the Company from pursuing any
other available remedies for any breach or threatened breach hereof, including
but not limited to the recovery of damages from the Employee. If any of the
provisions of this Agreement are held to be in any respect an unreasonable
restriction upon Employee then they shall be deemed to extend only over the
maximum period of time, geographic area, and/or range of activities as to which
they may be enforceable. The Employee expressly agrees that all payments and
benefits due the Employee under this Agreement shall be subject to the
Employee’s compliance with the provisions set forth in Sections 5(a) and (b).

 

5

--------------------------------------------------------------------------------



 

(h)              Except with respect to any shorter term as expressly provided
herein, this Section 5 shall survive the expiration or earlier termination of
Employee’s relationship with the Company for a period of ten (10) years.

 

6.                                   Release. All payments and benefits under
this Agreement are conditioned on the Employee’s executing and not revoking a
release of claims against the Company, which release must be executed, not be
revoked and have become irrevocable within sixty (60) days of the Employee’s
termination or resignation (the “Severance Delay Period”). Such release shall be
in the form provided in Exhibit A hereto, with such modifications as the Company
may determine to be reasonably necessary in its discretion to account for legal
requirements applicable to it from time to time. The Employee shall not be
required to release: (i) any rights the Employee has under this Agreement;
(ii) any rights that Employee has pursuant to any plan, program or agreement
subject to the Employee Retirement Security Act of 1974, as amended (“ERISA”);
(iii) any rights pursuant to any incentive or compensation plans of the Company
or its Affiliates, any equity plan maintained by the Company or any rights
pursuant to any award agreements issued pursuant to any incentive or
compensation plan of the Company or its Affiliates or any equity plan maintained
by the Company; (iv) any rights the Employee and his or her beneficiaries may
have to continued medical coverage under the continuation coverage provisions of
the Code, ERISA or applicable state law; (v) any rights the Employee may have to
indemnification under state or other law or the Certificate of Incorporation or
by-laws of the Company and its affiliated companies,  under any indemnification
agreement with the Company or under any insurance policy providing directors’
and officers’ coverage for any lawsuit or claim relating to the period when the
Employee was a director or officer of the Company or any affiliated company; or
(vi) any rights to make disclosures permitted under Section 5(a) above.

 

7.                                      Clawback/Forfeiture of Benefits.  In
addition to the Company’s legal and equitable remedies (including injunctive
relief), if the Company’s Board of Directors determines (in its sole discretion
but acting in good faith) that (i) the Employee has violated any portions of
Section 5, (ii) any of the Company’s  financial statements are required to be
restated resulting from fraud attributable to the Employee, or (iii) any amount
of compensation was based upon financial results later found to be materially
inaccurate, then (a) the Company may recover or refuse to pay any of the
compensation or benefits that may be owed to the Employee under Section 2 of
this Agreement, and (b) the Company may prohibit the Employee from exercising
all or any options with respect to stock of the Company, or may recover all or
any portion of the gain realized by the Employee from (1) such options
exercised, (2) the vesting of any equity award received from the Company or
(3) the sale of any equity award received from the Company, in each case in the
twelve (12) month period immediately preceding any violation of Section 5 or any
restatement of financial statements, or in the periods following the date of any
such violation or restatement.  In addition, the Company may pursue any remedies
available pursuant to any policy of recoupment of incentive compensation that
may be adopted by the Company’s Board of Directors from time to time.  Unless
otherwise provided in any such policy of recoupment, the amount to be recovered
shall be equal to the excess of the amount paid out (on a pre-tax basis) over
the amount that would have been paid out had such financial results or
performance metrics been fairly stated at the time the payout was made. The
payment shall be made in such manner and on such terms and conditions as may be
required by the Company.  If the Employee fails to return such compensation
promptly, the Employee agrees that the amount of such compensation may be
deducted from any and all other

 

6

--------------------------------------------------------------------------------



 

compensation owed to the Employee by the Company, to the extent permitted by
Section 409A of the Code, if applicable. The Employee acknowledges that the
Company may engage in any legal or equitable action or proceeding in order to
enforce the provisions of this Section 7. The provisions of this Section 7 shall
be modified to the extent, and remain in effect for the period, required by
applicable law, and shall be modified without consent of the Employee to become
consistent with any applicable law, including, without limitation, any rules or
regulations adopted implementing the clawback or recoupment requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any policy
of the Company adopted by its Board of Directors relative to recoupment or
clawback of compensation, whether adopted before or after the date hereof. The
Company shall be entitled, at its election, to set off against the amount of any
such payment any amounts otherwise owed to the Employee by the Company.

 

8.                                      Term.  This Agreement shall expire on
the third anniversary the Effective Date, unless it is renewed by mutual
agreement in writing.  If this Agreement expires without renewal prior to any
termination of the Employee’s employment with the Company and prior to the
Employee having given any notice of prospective termination of employment for
Good Reason, then this Agreement shall be of no further effect, and no benefits
shall be payable hereunder.  The expiration of the term of this Agreement shall
not affect the validity of its provisions with respect to any claim for
compensation that has accrued prior to the expiration date.

 

9.                                      Miscellaneous. This Agreement may not be
modified or amended except by an instrument in writing signed by the parties
hereto. If, for any reason, any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement not held
so invalid, and each such other provision shall to the full extent consistent
with law continue in force and effect.  This Agreement has been executed and
delivered in the State of Rhode Island, and its validity, interpretation,
performance, and enforcement shall be governed by the laws of said State.  This
Agreement contains the entire understanding between the parties hereto and
supersedes any and all prior agreements, oral or written, on the subject matter
hereof between the Company and Employee, but it is not intended to, and does
not, limit any prior, present or future obligations of the Employee with respect
to confidentiality, ownership of intellectual property and/or non-competition
which are greater than those set forth herein.  This Agreement shall be binding
upon any successor or assign of the Company.

 

10.                               Section 409A.

 

(a)              It is intended that (i) each payment or installment of payments
provided under this Agreement is a separate “payment” for purposes of
Section 409A (“Section 409A”) of the Code, and (ii) that the payments satisfy,
to the greatest extent possible, the exemptions from the application of
Section 409A, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two (2) year exception) and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay). Notwithstanding anything to the
contrary herein, if (i) on the date of the Employee’s “separation from service”
(as such term is defined under Treasury Regulation 1.409A-1(h)), the Employee is
deemed to be a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company, as determined in accordance with the
Company’s “specified employee” determination procedures, and (ii) any payments
to be provided to the Employee pursuant to this Agreement which constitute
“deferred compensation” for purposes of Section 409A and are or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or

 

7

--------------------------------------------------------------------------------



 

any other taxes or penalties imposed under Section 409A if provided at the time
otherwise required under this Agreement, then such payments shall be delayed
until the date that is six (6) months after the date of the Employee’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of the Employee’s death. Any payments
delayed pursuant to this Section 10 (a) shall be made in a lump sum on the first
day of the seventh month following the Employee’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the
date of the Employee’s death.

 

(b)              Notwithstanding any other provision herein to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of “deferred
compensation” (as such term is defined in Section 409A and the Treasury
Regulations promulgated thereunder) upon or following a termination of
employment unless such termination is also a “separation from service” from the
Company within the meaning of Section 409A and Section 1.409A-1(h) of the
Treasury Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.

 

(c)               Notwithstanding any other provision herein to the contrary, in
no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Section 409A and the Treasury Regulations
promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Section 409A of the Code.

 

(d)              Notwithstanding any other provision herein to the contrary, to
the extent that any reimbursement (including expense reimbursements), fringe
benefit or other, similar plan or arrangement in which the Employee participates
during the Employee’s employment with the Company or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A and the Treasury
Regulations promulgated thereunder, then such reimbursements shall be made in
accordance with Treasury Regulations 1.409A-3(i)(1)(iv) including; (i) the
amount eligible for reimbursement or payment under such plan or arrangement in
one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (iii) the right to any reimbursement or in-kind benefit may not be subject
to liquidation or exchange for another benefit.

 

(e)               For the avoidance of doubt, any payment due under this
Agreement within a period following the Employee’s termination of employment,
death, disability or other event, shall be made on a date during such period as
determined by the Company in its sole discretion.

 

(f)                This Agreement shall be interpreted in accordance with, and
the Company and the Employee will use their best efforts to achieve timely
compliance with, Section 409A and the Treasury Regulations and other
interpretive guidance promulgated thereunder, including without limitation any
such regulations or other guidance that may be issued after the date of this
Agreement. By accepting this Agreement, the

 

8

--------------------------------------------------------------------------------



 

Employee hereby agrees and acknowledges that the Company does not make any
representations with respect to the application of Section 409A to any tax,
economic or legal consequences of any payments payable to the Employee
hereunder. Further, by the acceptance of this Agreement, the Employee
acknowledges that (i) the Employee has obtained independent tax advice regarding
the application of Section 409A to the payments due to the Employee hereunder,
(ii) the Employee retains full responsibility for the potential application of
Section 409A to the tax and legal consequences of payments payable to the
Employee hereunder and (iii) the Company shall not indemnify or otherwise
compensate the Employee for any violation of Section 409A that may occur in
connection with this Agreement. The parties agree to cooperate in good faith to
amend such documents and to take such actions as may be necessary or appropriate
to comply with Section 409A of the Code.

 

(Next Page is Signature Page)

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the Agreement to become binding and effective as of the date and year first
written above.

 

 

UNITED NATURAL FOODS, INC.

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

10

--------------------------------------------------------------------------------



 

[Second] Amended and Restated Severance Agreement

 

EXHIBIT A

 

FORM OF WAIVER AND RELEASE AGREEMENT

 

In consideration for the benefits to be provided to me under the terms of the
[Second] Amended and Restated Severance Agreement by and between United Natural
Foods, Inc. (the “Company”) and me, effective         ,     , 20   (the
“Agreement”), I hereby acknowledge, understand and agree under this Waiver and
Release Agreement (the “Release”) to the following:

 

1.                                      General Release.  In consideration of
the foregoing, including, without limitation, payment to me of the determined
amounts under the Agreement, I unconditionally release the Company and all of
its partners, affiliates, parents, predecessors, successors and assigns, and
their respective officers, directors, trustees, employees, agents,
administrators, representatives, attorneys, insurers or fiduciaries, past,
present or future (collectively, the “Released Parties”) from any and all
administrative claims, actions, suits, debts, demands, damages, claims,
judgments, or liabilities of any nature, including costs and attorneys’ fees,
whether known or unknown, including, but not limited to, all claims arising out
of my employment with or separation from the Company and (by way of example
only) any claims for bonus, severance, or other benefits apart from the benefits
set forth in the Agreement; claims for breach of contract, wrongful discharge,
tort claims (e.g., infliction of emotional distress, defamation, negligence,
privacy, fraud, misrepresentation); claims under federal, state and local wage
and hour laws and wage payment laws; claims for reimbursements; claims for
commissions; or claims under the following, in each case, as amended: 1) Title
VII of the Civil Rights Act of 1964 (race, color, religion, sex and national
origin discrimination); 2) 42 U.S.C. § 1981 (discrimination); 3) the Equal Pay
Act of 1963, 29 U.S.C. § 206(d) (1) (equal pay); 4) Executive Order 11246 (race,
color, religion, sex and national origin discrimination); 5) Age Discrimination
in Employment Act and Executive Order 11,141 (age discrimination); (6) the
Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq.; 7)
the Family and Medical Leave Act; 8) the Immigration Reform and Control Act; 9)
the Sarbanes-Oxley Act; 10) the Dodd-Frank Wall Street and Consumer Protection
Act; 11) the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001
et seq.; 12) the Vietnam Era Veterans Readjustment Assistance Act; 13) §§
503-504 of the Rehabilitation Act of 1973 (handicap discrimination);  and 14)
[applicable state employment laws] and  all other state, federal, or local laws,
statutes, regulations, common laws or claims at equity, relating to conduct or
events occurring prior to the date of this Release.

 

2.                                      General Release Exclusions.  This
Release shall not extend to or include the following: (a) any rights or
obligations under applicable law which cannot be waived or released pursuant to
an agreement, such as the right to file a charge with or participate in an
investigation by a government agency such as the Equal Employment Opportunity
Commission (although I waive any right to monetary recovery should any agency
pursue any claims on my behalf, except that I may receive money properly awarded
by the U.S. Securities and Exchange Commission as a securities whistleblower
incentive); (b) any rights or claims that arise after the date of this Release;
(c)  any rights I have under this Agreement; (d) any rights I have pursuant to
any plan, program or agreement subject to the Employee Retirement Security Act
of 1974, as amended (“ERISA”); (e) any rights pursuant to any incentive or
compensation plans of the Company or its affiliates, any equity plan maintained
by the Company or any rights pursuant to any

 

11

--------------------------------------------------------------------------------



 

award agreements issued pursuant to any incentive or compensation plan of the
Company or any equity plan maintained by the Company; (f) any rights I or my
beneficiaries may have to continued medical coverage under the continuation
coverage provisions of the Code, ERISA or applicable state law; (v) any rights I
may have to indemnification under state or other law or the Certificate of
Incorporation or by-laws of the Company and its affiliated companies,  under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when I was a director or officer of the Company or any affiliated
company; or (vi) any rights to make disclosures permitted under Section 5(a) of
the Agreement. I represent and warrant that, as of the Effective Date (as
defined below) of this Release, I have not assigned or transferred any claims of
any nature that I would otherwise have against the Company, its successors or
assigns.  I further agree to waive my rights under any other statute or
regulation, state or federal, which provides that a general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known to him must have
materially affected his settlement with the debtor.

 

3.                                      Intent of Release; Covenant Not to Sue. 
I intend this Release to be binding on my successors, and I specifically agree
not to file or continue any claim in respect of matters covered by this Release.
I further agree never to institute any suit, complaint, proceeding, grievance or
action of any kind at law, in equity, or otherwise in any court of the United
States or in any state, or in any administrative agency of the United States or
any state, county or municipality, or before any other tribunal, public or
private, against the Company arising from or relating to my employment with or
my termination of employment from the Company and/or any other occurrences to
the date of this Release, other than a claim challenging the validity of this
Release under the ADEA.

 

4.                                      Whistleblowing.  I agree that (i) no one
interfered with my ability to report within the Company possible violations of
any law, and (ii) it was the Company’s policy throughout my period of employment
to encourage such reporting.

 

5.                                      Acknowledgments.  I further acknowledge
and agree that:

 

(A)  My waiver of rights under this Release is knowing and voluntary and in
compliance with the Older Workers Benefit Protection Act of 1990 (“OWBPA”);

 

(B)  I understand the terms of this Release;

 

(C)  The consideration offered by the Company under the Agreement in exchange
for the signing of this Release represents consideration over and above that to
which I would otherwise be entitled, and that the consideration would not have
been provided had I not agreed to sign this Release and do not sign this
Release;

 

(D) The Company is hereby advising me in writing to consult with an attorney
prior to executing this Release;

 

(E) The Company is giving me a period of twenty-one (21) days within which to
consider this Release;

 

12

--------------------------------------------------------------------------------



 

(F) Following my execution of this Release, I have seven (7) days in which to
revoke this Release by written notice. An attempted revocation not actually
received by the Company prior to the revocation deadline will not be effective;

 

(G) This entire Release shall be void and of no force and effect if I choose to
so revoke, and if I choose not to so revoke this Release shall then become
effective and enforceable.

 

This Section does not waive rights or claims that may arise under the ADEA after
the date I sign this Release. To the extent barred by the OWBPA, the covenant
not to sue contained in Section 3 does not apply to claims under the ADEA that
challenge the validity of this Release.

 

To revoke this Release, I must send a written statement of revocation to:

 

United Natural Foods, Inc.

313 Iron Horse Way

Providence, Rhode Island 02908

Attn: General Counsel

 

The revocation must be received no later than 5:00 p.m. on the seventh day
following my execution of this Release. If I do not revoke, the eighth day
following my acceptance will be the “Effective Date” of this Release.

 

I acknowledge that I remain bound by, and reaffirm my intention to comply with,
continuing obligations under any agreements between myself and the Company, as
presently in effect, including, but not limited to, my post-employment
obligations set forth in the Agreement.

 

BY SIGNING THIS RELEASE, I ACKNOWLEDGE THAT: I HAVE READ THIS RELEASE AND
UNDERSTAND ITS TERMS; I HAVE HAD THE OPPORTUNITY TO REVIEW THIS RELEASE WITH
LEGAL OR OTHER PERSONAL ADVISORS OF MY OWN CHOICE; I UNDERSTAND THAT BY SIGNING
THIS RELEASE I AM RELEASING THE RELEASED PARTIES OF ALL CLAIMS AGAINST THEM; I
HAVE BEEN GIVEN TWENTY-ONE DAYS TO CONSIDER THE TERMS AND EFFECT OF THIS RELEASE
AND I VOLUNTARILY AGREE TO ITS TERMS.

 

SIGNED this         day of         , 20   .

 

13

--------------------------------------------------------------------------------